Case 1:20-cv-04342-RPK-SJB Document 26
                                    24 Filed 09/01/21
                                             07/19/21 Page 1
                                                           5 of 3
                                                                8 PageID #: 93
                                                                            88




                                  RULE 26(f) REPORT

Case No.:     20-cv-04342-RPK                     Date of Initial Conference:        9/3/21


Plaintiff(s):    Jesus Villafan, et al.




Defendants(s): VA&VK LLC, et al.



                                   Phase 1 Discovery

Phase 1 discovery entails reciprocal and agreed upon document production and other
discovery necessary for a reasoned consideration of settlement.

   1. Date for completion of automatic disclosures required by Rule 26(a)(1) of the
                                                           9/17/21
      Federal Rules of Civil Procedure, if not yet made: ________________.       See
      Fed. R. Civ. P. 26(a)(1)(C) (“Unless otherwise agreed upon, the date for
      completion will be 14 days following the Rule 26(f) conference.”).

       (Alternatively, of because of the nature of the case, initial disclosures are not
       required check here: ____ ).

   2. Date for exchange of discovery necessary for reasoned consideration of
                   11/3/21
      settlement: __________.     (This includes, where appropriate, executions of
      HIPAA records authorizations. Presumptively 60 days after initial conference).1

   3. Settlement Conference and Mediation
                                                                 11/18/21
           a. Option 1: Date for initial settlement conference: ____________. (The
              parties should propose a date approximately 10-15 days after the
              completion of document exchange. Should the settlement conference be
              adjourned for any reason, the parties must still proceed forward Phase 2
              discovery, unless the parties make a motion and the Court grant the
              extension of the existing deadlines.)

           b. Option 2: The parties wish to be referred to the EDNY Mediation Program
              for mediation to be completed in the next 60 days: _________.



       1 Should the parties not agree or absent a court order to the contrary, following
the initial conference, the presumptive dates shall constitute the Rule 16 scheduling
order in this case.
Case 1:20-cv-04342-RPK-SJB Document 26
                                    24 Filed 09/01/21
                                             07/19/21 Page 2
                                                           6 of 3
                                                                8 PageID #: 94
                                                                            89




                                  Phase 2 Discovery

Phase 2 discovery is post-settlement conference discovery that takes the parties to
dispositive motion practice.

   1. Because this is an appeal from final agency action, discovery is not required
      because the parties because intend to move directly to dispositive motion practice
      after the production of the certified administrative record. If so, please check
      here: ____, and proceed to Question 10. Otherwise, proceed to Question 2.

   2. Time for amendment of the pleadings to add claims or join additional parties:
        12/2/21
      _____________.    (Presumptively 15 days post settlement conference.)

   3. If additional interrogatories beyond the 25 permitted under the federal rules are
      needed, the maximum number permitted by plaintiff(s)____ and defendant(s)
      ____.
                                                 2
   4. Number of depositions by plaintiff(s) of: _____parties; _____non-parties.
                                                              0


   5. Number of depositions by defendant(s) of: _____parties;
                                                6             _____non-parties.
                                                              0


   6. Will any independent medical examinations (IMEs) be
      conducted? YES/NO. Time frame for any IMEs (or describe if additional
      recovery or surgical intervention required before IMEs can be scheduled):
                                               2/3/22
   7. Date for completion of fact discovery: ___________. (Presumptively 5
      months after settlement conference.)
                                                  0                0
   8. Number of expert witness of plaintiff(s): _______ medical; _______ non-
      medical. Date for exchange of expert report(s): _____________________.

   9. Number of expert witness of defendant(s): ___0_____medical; ___0____ non-
      medical. Date for expert report(s): _________________.
                                                 not anticipated
   10. Date for completion of expert discovery: _____________.   (Presumptively 30
       days following the final exchange of expert reports).
                                                                          3/3/22
   11. Final date to take the first step in dispositive motion practice: ________.
       (Parties are directed to consult the District Judge’s Individual Rules regarding
       such motion practice. Presumptively 30 days post completion of expert
       discovery).

   12. Contemplated dispositive motions:

          a. Plaintiff(s): none




                                           2
Case 1:20-cv-04342-RPK-SJB Document 26
                                    24 Filed 09/01/21
                                             07/19/21 Page 3
                                                           7 of 3
                                                                8 PageID #: 95
                                                                            90




          b. Defendant(s):    summary judgment


   13. Have counsel discussed the existence of electronically stored information, and
       discussed the location and production of such information, as required by Rule
       26? YES/NO. Have the parties entered into an ESI protocol? YES/NO.
       Alternatively, if no ESI protocol is necessary because of the limited amount of ESI
       in the case: ______).
                    n/a

                                                                            n/a
   14. Date for submission of any protective order for Court approval: _______.

   15. Details on Rule 26(f) meeting

          a. Date meeting held:     9/1/21



          b. Plaintiff(s)’ representative(s) who participated:   Clela Errington

          c. Defendant(s)’ representative (s) who participated:    Morris Fateha

   16. For cases where basis of subject matter jurisdiction is diversity:    not applicable

          a. Is any party an LLC or partnership? YES/NO. If yes, list all members of
             LLC or partnership and their respective states of citizenship:


          b. Citizenship of each plaintiff:


          c. Citizenship of each defendant:


   17. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C
       § 636(c)? YES/NO. (Answer no if any party declines to consent without
       indicating which party has declined.)

   18. Please list counsel for each side that will be appearing at the initial conference:
        Clela Errington, Esq., Michael Faillace & Associates, Plaintiffs
        Morris Fateha, Esq., Defendants




                                              3
